EXHIBIT 10.8


CONSULTING AGREEMENT


            This Consulting Agreement is made as of the 18th day of January,
2005, by and between Larry Shultz ("Consultant"), and AirRover Wi-Fi Corp., a
Delaware corporation (the "Company").

 

WHEREAS, the Company is in need of expertise with respect to business operations
and financial planning; and

 

WHEREAS, Consultant possesses the expertise needed by the Company; and

 

WHEREAS, the Company is a publicly-held company and files periodic reports
pursuant to the requirements of the Securities Exchange Act of 1934, with its
common stock quoted on the OTC Bulletin Board under the symbol “AVWF”; and

 

WHEREAS, the Company desires to hire Consultant and Consultant is willing to
accept the Company as a client.


NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed:

 

            1.         The Company hereby engages Consultant, on a non-exclusive
basis, to render consulting services to the Company with respect to business
operations and financial planning, as requested by the Company. Consultant
hereby accepts such engagement and agrees to render such consulting services
throughout the term of this Agreement. The Company shall not be required to pay
any expense of Consultant, unless such expense shall have been pre-approved, in
writing, by the Company.

 

Notwithstanding anything contained herein to the contrary, it is specifically
understood and agreed by the parties that the aforementioned services to be
provided by Consultant shall not in any way, either directly or indirectly,
involve any capital raising efforts on behalf of the Company or promotion of the
Company’s securities.

 

It is further agreed that Consultant shall have no authority to bind the Company
to any contract or obligation or to transact any business in the Company’s name
or on behalf of the Company, in any manner. The parties intend that Consultant
shall perform its services required hereunder as an independent contractor.

 

            2.         Term. The term of this Agreement shall be a period of two
(2) years, commencing on the date hereof. This Agreement shall renew for
additional one-year periods, provided neither party hereto submits a written
notice of termination within sixty (60) days prior to the termination of either
the initial term hereof or any renewal term.

 

Termination. The Company agrees not to terminate this Agreement except for "good
cause". For purposes of this Agreement, "good cause" shall mean willful neglect
of duty, dishonesty, theft, embezzlement, taking or offering a bribe, assault,
fighting, use of threats, possession of weapons on Company, or an affiliate of
the Company, premises, reporting for work hereunder under the influence of
illegal drugs or alcohol, unauthorized possession or use of illegal drugs or
alcohol on the Company’s, or an affiliate of the Company’s, premises or during
working hours, unauthorized destruction of Company property or documents,
willful violation of safety rules, falsification of records, willful violation
of the Company’s non-harassment or discrimination policies, unauthorized
disclosure of trade secrets or confidential information or violation of the
Confidentiality Agreement of even date herewith or the Non-Competition Agreement
of even date herewith, both between the Company and Consultant.

 

Although the Company retains the right to terminate this Agreement for any
reason not specified above, the Company agrees that, if it does so terminate
this Agreement for any reason other than good cause, as is solely defined above,
Consultant will be entitled to full compensation for one year or the remainder
of the then-current term, original or renewal, as the case may be, of this
Agreement, whichever is greater.

 

If Consultant should cease to perform under this Agreement voluntarily for any
reason, or is terminated for good cause, all compensation payable to Consultant
shall thereupon, without any further writing or act, cease, lapse and be
terminated. However, all reimbursements which accrued prior to Consultant’s
terminating action will become immediately due and payable and shall be payable
to Consultant’s estate should his service cease due to death.

 

            3.         In consideration of the services to be performed by
Consultant, the Company agrees to pay to Consultant the sum of $120,000 per
year, which shall be payable in equal bi-monthly installments, in arrears, on
the first and fifteenth days of each month, subject to deduction of all lawful
and required withholding.

 

In addition, the Company shall issue 20,000 shares of its common stock, upon the
mutual execution of this Agreement, which shares shall be valued at a price per
share equal to the closing sale price of the Company’s Common Stock, as reported
by the OTC Bulletin Board, on the date of mutual execution hereto.

 

The Company agrees that such shares shall be issued pursuant to the Company’s
2004 Stock Ownership Plan and shall be issued free of restrictive legend
pursuant to the Company’s Registration Statement on Form S-8 relating to such
2004 Stock Ownership Plan.

 

Consultant represents and warrants that he has investigated the Company, its
financial condition, business and prospects, and has had the opportunity to ask
questions of, and to receive answers from, the Company with respect thereto.
Consultant acknowledges that it is aware that the Company currently lacks
adequate capital to pursue its full plan of business.


            4.         The Company represents and warrants to Consultant that:

 

                        A.        The Company will cooperate fully and timely
with Consultant to enable Consultant to perform its obligations hereunder.

 

                        B.        The execution and performance of this
Agreement by the Company has been duly authorized by the Board of Directors of
the Company.

 

                        C.        The performance by the Company of this
Agreement will not violate any applicable court decree, law or regulation, nor
will it violate any provisions of the organizational documents of the Company or
any contractual obligation by which the Company may be bound.

 

            5.         Until such time as the same may become publicly known,
the parties agree that any information provided to either of them by the other
of a confidential nature will not be revealed or disclosed to any person or
entity, except in the performance of this Agreement, and upon completion of
Consultant's services and upon the written request of the Company, any original
documentation provided by the Company will be returned to it. Consultant,
including each of its affiliates, will not directly or indirectly buy or sell
the securities of the Company at any time when it or they are privy to
non-public information.

 

Consultant agrees that he will not disseminate any printed matter relating to
the Company, its products and services, without prior written approval of the
Company.

 

            6.         All notices hereunder shall be in writing and addressed
to the party at the address herein set forth, or at such other address as to
which notice pursuant to this section may be given, and shall be given by
personal delivery, by certified mail (return receipt requested), Express Mail or
by national or international overnight courier. Notices will be deemed given
upon the earlier of actual receipt of three (3) business days after being mailed
or delivered to such courier service.


                        Notices shall be addressed to Consultant at:


                                    Larry Shultz

                                    2769 Deep Canyon Road

                                    Beverly Hills, California 90210-1005


                        and to the Company at:


                                    AirRover Wi-Fi Corp.

                                    Attention: David Loflin

                                    5555 Hilton Avenue, Suite 207

                                    Baton Rouge, Louisiana 70808


            7.         Miscellaneous.

 

                        A.        In the event of a dispute between the parties
arising out of this Agreement, both Consultant and the Company agree to submit
such dispute to arbitration before the American Arbitration Association (the
"Association") at its Dallas, Texas, offices, in accordance with the
then-current rules of the Association; the award given by the arbitrators shall
be binding and a judgment can be obtained on any such award in any court of
competent jurisdiction. It is expressly agreed that the arbitrators, as part of
their award, can award attorneys fees to the prevailing party.

 

                        B.        This Agreement is not assignable in whole or
in any part, and shall be binding upon the parties, their heirs,
representatives, successors or assigns.

 

                        C.        This Agreement may be executed in multiple
counterparts which shall be deemed an original. It shall not be necessary that
each party execute each counterpart, or that any one counterpart be executed by
more than one party, if each party executes at least one counterpart.

 

                        D.        This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

 

AIRROVER WI-FI CORP.


 

By: /s/ DAVID LOFLIN

David Loflin

President




                                                                        /s/
LARRY SHULTZ

                                                                        Larry
Shultz